DISSENTING OPINION
Lawrence, Judge:
I am of the opinion, from an examination of the tariff structure of paragraph 1529(a) of the Tariff Act of 1930, in the light of its antecedent statutory provisions — paragraph 1430 of the Tariff Act of 1922 and paragraph 358 of the Tariff Act of 1913, respectively — that the language in said paragraph 1529(a) composed of yams, threads, or filaments is limited to such materials of natural origin. This conclusion is borne out by the reasoning of our court of appeals in United States v. Veit, Son & Co., 8 Ct. Cust. Appls. 290, T.D. 37540, and other cases discussed in the opinion of my colleague.
I am further of the opinion that the subject merchandise is excluded from classification in paragraph 1529 (a), as modified, and is properly classifiable in paragraph 1529 (c), as modified, and dutiable, as claimed by plaintiff.
I would, therefore, sustain the protest.